Title: The American Commissioners to Joseph Hynson, 27 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Hynson, Joseph


This letter was written to a man already committed to betraying the commissioners. Their letter to Nicholson above, January 26, instructed him to buy a cutter at Boulogne or Calais and send her to Le Havre; if he failed to find a suitable one he was to try Dover or Deal. He went instead to London, met his friend Hynson there, and obtained a cutter, which was dispatched to Le Havre. While she was being loaded with the provisions, cargo, and arms that this letter mentions, the British were making arrangements with Hynson to intercept her and her dispatches at sea.
 
Sir
Paris Feby: 27th. 1777
This by Monsr. Eyries I hope will find you at Havre with the Cutter: which you are to equip with all possible expedition for a Voyage. Monsr. Eyries will supply you with the necessarys, and you will take his advice in equiping. It is proposed that she should proceed for America as soon as possible; Mr. Eyries proposes fixing eight or Ten Brass pieces of three or four pounders with other necessaries for defence against boats &c. You will be the best Judge what is suitable for her, and Mr: Eyries will be able to procure it in a manner the least liable to rumor or objections from Goverment. We shall expect from you on the Receipt of this, an account of the state of the cutter, what arming is necessary, and what goods she can carry, beside her provisions, without impeding her passage which is the first object. This we shall want to be informed of, as soon as possible immediately after which, particular Instructions with your Dispatches, shall be sent you express. You will take care that every thing be conducted with the greatest Secresy, and the choice of your Men requires your attention as several Instances of mutiny have lately happen’d. When you have consulted with Mr: Eyries and made your general arrangements, it may perhaps be as well for you to come up to Paris, leaving the Exicution in the hands of Mr: Eyries, on the whole I think this will be the most sure mode of proceeding, as you can personally explain what may not be so proper to trust to writing, and not so easyly express’d. The sooner you can come up the better, as in case of putting in any goods by way of Ballast, the particulars ought to be fixed early. I am for Dr: Franklin and Self Sir your most obedient Very Humble Servant
Silas Deane
Capt Hynson
 
Addressed: To / Capt: Joseph Hynson / To care of Monsr Eyries
Notation: S: Dean to Capt Hynson. Paris 27h. Feby: 1777
